[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                     NOVEMBER 16, 2011
                                            No. 11-12492
                                        Non-Argument Calendar            JOHN LEY
                                                                          CLERK
                                      ________________________

                              D.C. Docket No. 1:05-cr-00291-WS-M-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff - Appellee,

                                                   versus

CHARLES RHOULDS POWE,

llllllllllllllllllllllllllllllllllllllll                         Defendant - Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Southern District of Alabama
                                  ________________________

                                           (November 16, 2011)

Before CARNES, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
      Charles Powe appeals the district court’s judgment revoking his supervised

release, contending that the evidence presented at the revocation hearing was

insufficient to sustain the court’s finding that he had violated the conditions of his

supervised release.

                                          I.

      In 2006 Powe pleaded guilty to one count of possession of a firearm by a

convicted felon in violation of 18 U.S.C. § 922(g)(1). He was convicted and

sentenced to 24 months imprisonment. The district court also imposed a 3-year term

of supervised release, and the conditions of that supervised release prohibited Powe

from committing another federal, state, or local crime or illegally possessing a

controlled substance. Powe’s term of supervised release began on May 9, 2008, and

was scheduled to expire on May 8, 2011.

      On March 23, 2011, police in Prichard, Alabama, arrested Powe for the crimes

of unlawful distribution and possession of a controlled substance. Powe’s probation

officer then filed a petition for the revocation of his supervised release. In response

the district court issued a warrant ordering Powe to appear before the court and

answer the probation officer’s allegations that he had violated the conditions of his

supervised release by (1) committing the crimes of unlawful distribution and

possession of a controlled substance and (2) illegally possessing a controlled

                                          2
substance.

      At the revocation hearing, the district court found that Powe had violated the

conditions of his supervised release. The court revoked his supervised release and

sentenced him to 24 months imprisonment. This appeal followed.

                                          II.

      The district court may revoke a defendant’s supervised release if it finds by a

preponderance of the evidence that the defendant violated a condition of that release.

18 U.S.C. § 3583(e)(3). The court must revoke a defendant’s supervised release if

the court finds that the defendant violated the specific condition prohibiting the

illegal possession of a controlled substance. Id. § 3583(g)(1).

      We review for abuse of discretion a district court’s judgment revoking a

defendant’s supervised release. United States v. Velasquez Velasquez, 524 F.3d

1248, 1252 (11th Cir. 2008). We review for clear error the district court’s findings

of fact at a revocation hearing, United States v. Almand, 992 F.2d 316, 318 (11th Cir.

1993), and will reverse only if the record lacks substantial evidence to support those

findings. See United States v. Robertson, 493 F.3d 1322, 1330 (11th Cir. 2007).

      Substantial evidence presented at the revocation hearing supports the district

court’s finding that Powe violated the conditions of his supervised release. Jerrail

Ramsey, a police officer involved in Powe’s arrest, testified that an undercover police

                                          3
officer, wired for audio, purchased crack cocaine from a drug dealer. As that drug

dealer approached the undercover officer’s truck, that officer described the drug

dealer as an African–American male wearing dark bluejeans, a white t-shirt, a blue

cap with a red bib, and a silver chain with a big cross. Shortly after the drug

transaction, police officers arrested Powe. Powe is an African–American male, and

he was arrested wearing dark bluejeans, a white t-shirt, a blue cap with a red bib, and

a silver chain with a big cross. Police also found crack cocaine on Powe’s person.

Later, the undercover officer identified Powe as the drug dealer from whom he had

purchased the crack cocaine. Although the undercover officer did not testify at the

revocation hearing, reliable hearsay is admissible at a revocation hearing. See United

States v. Frazier, 26 F.3d 110, 114 (11th Cir. 1994).

      AFFRIMED.




                                          4